Citation Nr: 0006994	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), which was the initial 
evaluation assigned, effective from November 21, 1997.

2.  Entitlement to an increased evaluation for cold injury 
residuals, left foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for cold injury 
residuals, right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to July 
1945; he re-entered active duty in May 1946; and he retired 
in August 1967.  He was awarded the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February and April 1998 by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
this issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for PTSD in April 
1998 and was assigned a 10 percent evaluation effective 
November 21, 1997.

The veteran underwent a PTSD examination in March 1998.  He 
indicated that about two times per month he would wake up in 
bed shaking after having dreams and nightmares about various 
events in the wars that he participated in.  The veteran 
stated that in the week prior to the examination, one day it 
was raining and "he found himself outside calling for his 
driver who had been killed by a sniper during one of the 
wars."  The veteran noticed difficulties with memory and at 
times he got depressed and bothered by loud noises.  The 
veteran stated that he has friends and enjoyed eating out and 
shopping with his wife.  He stated that he enjoyed spending 
time by himself; he also stated that he could "become mean 
and lose his temper."  The veteran was not seeing a 
psychiatrist or taking any psychiatric medications.  He 
stated that he had received four Purple Hearts and had 
suffered significant damage to his left eye.  The veteran 
drove a truck for ten years after service.  He had been 
married for 13 years and had been married previously; he had 
no children.

The mental status examination revealed that the veteran's 
mood was "pretty good" with euthymic affect; speech was at 
regular rate and rhythm.  The veteran's thought processes 
were logical and goal directed, with no evidence of psychosis 
or any auditory or visual hallucinations.  He denied 
homicidal or suicidal ideations.  Memory was fair for 
immediate, recent, and remote events.  He was unable to 
concentrate well enough to spell table backwards, but he 
could interpret a proverb.  His intelligence was estimated to 
be in the average range and he had partial insight into his 
current condition.  The impression was PTSD and the examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
of 65.  The examiner concluded his report of examination by 
stating as follows:

The patient is experiencing some mild 
symptoms of post-traumatic stress 
disorder.  His social adaptability and 
interaction with others are at best 
mildly impaired.  His flexibility, 
reliability, and efficiency in an 
industrial setting are mildly impaired.  
Thus, I would estimate his level of 
disability to be in the mild to definite 
range.  He may benefit from some 
psychotherapy.

At a November 1998 personal hearing, the veteran stated that 
it was difficult for him to be home alone at night while his 
wife was working.  He stated that his nervous problems would 
cause him to swell to the point to where he could not talk.  
He mentioned that his hobbies included working in his shop 
and working on antique automobiles.  The veteran and his wife 
would usually go out on Friday and Saturday nights.  

The veteran has been assigned a 10 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 10 percent rating is warranted for 
PTSD manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent.  While the veteran has 
complained of nightmares which may be reflective of some 
sleep impairment, he appears to be functioning satisfactorily 
with routine behavior, self-care, and normal conversation.  
The Board further notes that the veteran complained of memory 
loss, but the March 1998 VA examiner found the veteran's 
memory for immediate, recent, and remote events to be fair.  
The March 1998 examination also noted that the veteran had 
hobbies that included working in his shop, and the veteran 
enjoyed outings with his wife.  The Board further notes that 
the veteran was not involved in therapy and was not taking 
any psychiatric medications.

The Board also notes that the reported GAF score of 65 
appears to reflect symptoms compatible with the current 10 
percent rating.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  A GAF score of 
65 indicates some mild symptoms, but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's PTSD symptoms are 
productive of no more than mild impairment and more nearly 
approximate the criteria for the current 10 percent rating.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and a rating in excess of the currently assigned 10 
percent must be denied for the entire period of the veteran's 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990); Fenderson.


ORDER

A rating in excess of 10 percent for PTSD is denied.


REMAND

The Board observes that the record does not contain a recent, 
comprehensive examination of the veteran's feet.  As such, 
the Board is unable to determine the severity of the 
veteran's service-connected residuals of a cold injury to the 
feet, and is unable to adequately rate his bilateral feet 
disability with the current evidence of record.  The Board 
notes that the January 1998 VA veins and arteries examination 
contained no findings related to discoloration, nail 
abnormalities, tissue loss, swelling, impaired local 
sensation, etc.  Therefore, further examination of the feet 
is necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
service-connected residuals of a cold 
injury to the feet.  The examiner should 
state the findings separately with 
respect to each foot, and should 
specifically state whether there is pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  In this regard, the 
Board observes that the regulatory 
criteria for rating the residuals of cold 
injuries have been amended on two 
occasions during the pendency of the 
veteran's appeal.  Where a regulation 
changes after a claim has been filed or 
reopened but before the administrative or 
judicial appeal process has been 
concluded, the "version most favorable to 
appellant" applies.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The RO must 
consider the veteran's residuals of cold 
feet injury under the former and revised 
regulations.  If the benefit sought is 
not granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals


 

